Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Caesarrano on June 4, 2021.

The application has been amended as follows: 

Cancel claims 2 and 6

Replace the entire claim 3 with the following:
3.	(Currently Amended) The method of claim 17, wherein a location of the white space element is determined by a user action. 

Replace the entire claim 4 with the following:
4.	(Currently Amended) The method of claim 17, wherein the white space element of the informational graphic is automatically generated at a location that is close to the second portion of text and does not overlap with a second information graphic.

Replace the entire claim 5 with the following:
5.	(Currently Amended) The method of claim 17, wherein the connection graphic is generated at a location that does not overlap a second connection graphic.

Replace the entire claim 11 with the following:
11.	(Currently Amended) The method of claim 17, further comprising generating a user interface based on an attribute of the second portion of text, wherein the user interface is configured to initiate a counter-offer.

Replace the entire claim 15 with the following:
15.	(Currently Amended) The method of claim 17, further comprising generating a reference graphic.

Replace the entire claim 16 with the following:
16.	(Currently Amended) The method of claim 17, further comprising: receiving an additional user input action; modifying the document based on the additional user input action; and, without additional user input, relocating the white space element and regenerating the connection graphic to connect the relocated white space element and the second portion of text.

Replace the entire claim 17 with the following:
17.	(Currently Amended) A method of editing text in a digitized document, comprising:
	displaying the digitized document in a display area of a graphical user interface;
	receiving a first portion of text from a user;
	selecting, by a user, a second portion of text including at least one character of text in the digitized document;
	modifying, without additional user input, a font attribute of the second portion of text including the at least one character of text in the document; and 





Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/               Supervisory Patent Examiner, Art Unit 2178